DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/26/2022 has been entered.

 Response to Amendment
	Applicant’s amendment to the Claims and Drawings have overcome the objections and 112 rejections set forth in the Final Office Action mailed on 05/26/2022.
	The claim amendments filed on 08/26/2022 have been entered.  Claims 1-2, 4-6, 9-10, and 12-20 remain pending in the application.  Claims 13-15 are withdrawn.

	
	Response to Arguments
	Applicant's arguments filed 08/26/2022 have been fully considered but they are not persuasive.
	In response to applicant’s argument on page 10, which states that (gradual) degradation and release of the adhesive by way of exposure to biological fluids, the invention reshapes itself back into its original shape, so that it can operate, for example, as a scaffold onto the blood vessel and keep the vessel open for unhindered blood-flow therethrough.  Paragraph 0062 of Pacetti states “connecting element may be exposed to bodily fluid during delivery prior to deployment, resulting in degradation of the mechanical properties of the connecting element.”. Therefore, Pacetti does teach gradual degradation and release of the adhesive by way of exposure to biological fluids.
	In response to applicant’s arguments directed to the newly amended limitations, these arguments are fully addressed in the rejection above.	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-6, 9, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al (US 2009/0234432 A1) in view of Sirhan et al (US 2017/0290686 A1).

Regarding claim 1, Pacetti discloses a structure, comprising: 
a plurality of surfaces (Figure 3A, and Figures 4A-B show a plurality of surfaces);
and an adhesive layer (Figure 3A, Figures 4A-B, item 80; paragraph 0053, paragraph 0069, connecting elements 80 can be adhesive), as a coating layer formed by Atomic Layer Deposition (ALD), (paragraph 0070 discloses methods to provide a coating layer on all surfaces of the structure, the limitation “applied by Atomic Layer Deposition (ALD)” renders this claim a product by process claim.  Even though product-by-process claims are limited and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process.  See MPEP 2113),
wherein the plurality of surfaces (Figures 4A-B, item 16A-D) are joined together by the adhesive layer (Figures 4A-B, item 80A-C) in a first configuration have a collapsed shape (paragraph 0056, “reduce or prevent expansion of the stent from the crimped state”),
wherein the structure in the first configuration bears mechanical load resulting from the adhesive joining said plurality of surfaces together and forming the collapsed shape (paragraph 0048, due to the nature of a self-expanding stent (paragraph 0084), the first crimped configuration would bear mechanical load resulting from the adhesive when provided in the configuration disclosed in Figures 4A-B and paragraph 0056, which teaches the plurality of surfaces joined together by adhesive), 
and wherein the adhesive layer is configured to at least partially degrade and thereby permit the plurality of surfaces to detach from one another and release the mechanical load (paragraph 0062),
the structure configured so that when the mechanical load is released the structure reshapes itself from the collapsed shape into a second configuration having an original shape corresponding to a shape the structure had prior to the surfaces being joined together by the adhesive layer (degradation of the adhesive as is disclosed in paragraph 0062 causes radial expansion as described in paragraph 0055).
	Pacetti discloses methods of coating which would allow coating of all surfaces of the structure (paragraph 0070), however, Pacetti does not specifically disclose coating all surfaces of the structure.
	Sirhan teaches a structure which has been coated in an adhesive layer which partially degrades to permit the surfaces to detach from on another (see Sirhan, paragraph 0122, lines 23-32) wherein all the surfaces of the structure are coated (see Sirhan, paragraph 0040, lines 11-25).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify Pacetti by providing wherein all surfaces of the structure are coated as taught by Sirhan because when the material fills all the space between opposed surfaces of a separation region, and the stent abluminal, and luminal surfaces, this acts as an adhesive, glue, or attachment element, holding the surfaces together to maintain the stent structural integrity upon expansion of the stent (see Sirhan, paragraph 0040).  Increasing the surfaces that are covered by the adhesive coating increases the integrity of the crimping bond prior to expansion which will prevent against undesired expansion.
	Regarding claim 2, as set forth supra, the combination discloses wherein the adhesive is a biocompatible and/or biodegradable adhesive (see Pacetti, paragraph 0069).  
	Regarding claim 4, as set forth supra, the combination discloses wherein the structure is configured as a medical device (see Pacetti, paragraph 0002).  
	Regarding claim 5, as set forth supra, the combination discloses wherein the structure is configured as an implantable medical device (see Pacetti, paragraph 0002).  
	Regarding claim 6, as set forth supra, the combination discloses wherein the structure is configured as a stent (see Pacetti, paragraph 0002).  
	Regarding claim 9, as set forth supra, the combination discloses wherein the structure is configured for a gradual release of the pre-applied mechanical load by modulating a degradation rate of the adhesive (see Pacetti, paragraph 0062).  
	Regarding claim 16, as set forth supra, the combination discloses a medical device comprising the structure of claim 1 (see Pacetti, paragraph 0002).  
	Regarding claim 17, as set forth supra, the combination discloses wherein the medical device is implantable (see Pacetti, paragraph 0002).
	Regarding claim 19, as set forth supra, the combination discloses wherein the structure is formed of a mesh wire (see Pacetti, Figure 3A; paragraph 0008).  
	Regarding claim 20, as set forth supra, the combination discloses wherein the pre- applied mechanical load is a spring load (see Pacetti, the stent of Pacetti (Figure 3A) possesses a pre-applied mechanical load which is spring loaded in the same manner as the claimed invention according to the applicant’s specification, page 9, lines 4-10).  


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al (US 2009/0234432 A1) in view of Sirhan et al (US 2017/0290686 A1) as applied to claim 1, and further in view of DeGraaf et al (US 2018/0125684 A1).

	Regarding claim 10, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the structure is configured to release at least one chemical substance upon being reshaped due to at least partial degradation of the adhesive.
	DeGraaf teaches wherein the structure is configured to release said at least one chemical substance upon being reshaped due to at least partial degradation of the adhesive (see DeGraaf, paragraph 0036, lines 1-9; paragraph 0050, lines 9-11; paragraph 0065, chemical substances are present in the dissolvable adhesive (i.e coating), which the degradation of the adhesive releases the chemical substance and simultaneously the structure is reshaped due to the tacking of the coils being released).  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the structure is configured to release said at least one chemical substance upon being reshaped due to at least partial degradation of the adhesive as taught by DeGraaf because this would provide controlled release of a chemical substance in a degradable material that is already being applied to the structure.  This reduces the manufacturing steps needed to form the structure if the chemical substance is present in a degradable material that is already being applied (see DeGraaf, paragraph 0065).
	Regarding claim 12, as set forth supra, the combination discloses wherein the chemical substance comprises at least one pharmaceutically active agent (see DeGraaf, paragraph 0065).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Pacetti et al (US 2009/0234432 A1) in view Sirhan et al (US 2017/0290686 A1) as applied to claim 1, and further in view of Gregorich (US 2010/0137977 A1).

	Regarding claim 18, as set forth supra, the combination discloses the invention substantially as claimed.
	However, the combination does not disclose wherein the adhesive comprises at least one coating layer made of any of aluminium oxide (A1203), magnesium oxide (MgO), silicon dioxide (SiO2).  
	Gregorich teaches a stent (see Gregorich, Figure 1) wherein the adhesive comprises at least one coating layer made of any of aluminium oxide (A1203), magnesium oxide (MgO), silicon dioxide (SiO2) (see Gregorich, paragraph 0034, paragraph 0070).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date to modify the combination by providing wherein the adhesive comprises at least one coating layer made of any of aluminium oxide (A1203), magnesium oxide (MgO), silicon dioxide (SiO2) because these material provide a textured coating which improves adhesion (see Gregorich, paragraph 0070).  Such modification would have comprised only the simple substitution of one known adhesive layer for another to obtain no more than the predictable result of adhering a stent substrate; and the simple substitution of one known element for another to obtain predictable results has previously been held to involve no more than routine skill in the art. KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA LYNEE ZIMMERMAN whose telephone number is (313)446-4864. The examiner can normally be reached Mon. 8:30 AM-6:30 PM, Tues. - Fri. 8:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REBECCA LYNEE ZIMMERMAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774